Citation Nr: 1147296	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-13 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the claims file.  

This case was most recently before the Board in December 2010, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran perfected appeals with respect to the issues of entitlement to service connection for PTSD and headaches.  However, a review of the record shows that the Veteran was granted entitlement to service connection for PTSD in a June 2009 Decision Review Officer (DRO) decision and was granted entitlement to service connection for headaches in a September 2011 rating decision.  There is no evidence of record indicating that the Veteran has not expressed his disagreement with the disability rating assigned for either disability.  Therefore, the Board has limited its consideration accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for hypertension is decided.  

In the December 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine whether the Veteran's hypertension was caused or chronically worsened by his service-connected PTSD.  That is, was the disorder permanently made worse beyond any normal progression of the hypertension (aggravated) by the PTSD.  A review of the record shows that in January 2011, the Veteran was afforded a VA hypertension examination.  At that time, the VA examiner diagnosed hypertension and opined that the Veteran's hypertension was not caused by his service-connected PTSD.  In this regard, the VA examiner noted that there was no evidence-based literature that suggested that PTSD was a reason for hypertension.  Additionally, the VA examiner noted that the Veteran had normal blood pressure readings at the time of his separation from active service.  

The Board notes that while the VA examiner opined that the Veteran's hypertension was not caused by his service-connected PTSD, she did not opine as to whether the Veteran's PTSD chronically worsened (aggravated) his hypertension.  

The Board notes that additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Aggravation is to the extent the disorder is made worse over what would be the normal progress of the disease.

The VA examiner's failure to address the issue of whether the Veteran's hypertension was chronically worsened by his service-connected PTSD renders the January 2011 VA examination report inadequate for adjudication purposes.  

For this reason, the Board has concluded that the January 2011 VA examination report does not adequately comply with the directives of the December 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran's claims file should be returned to the January 2011 VA examiner for an addendum opinion specifically addressing whether the Veteran's PTSD chronically worsens his hypertension.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with 38 C.F.R. § 3.310(b) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center and private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran's claims file should be forwarded to the VA examiner who performed the January 2011 VA hypertension examination for a complete review of the claims file and an addendum opinion.

Based on a review of the record, the examiner should provide an addendum opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD chronically worsens his hypertension.  That is, was the hypertension permanently made worse over the normal progression of the disease by the PTSD?

The supporting rationale for all opinions expressed must be provided. 

If the January 2011 VA examiner is not available, the claims file should be provided to and reviewed in its entirety by another examiner with sufficient expertise who should provide the required opinion with the supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


